Citation Nr: 9936220	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to August 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an evaluation greater than 
20 percent disabling for the veteran's service-connected 
right knee disability.

The Board notes that a June 1998 RO rating decision granted 
an increase in the evaluation of the veteran's service-
connected right knee disability to 30 percent disabling.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the United States Court 
of Veterans Appeals held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded." Id. at 38.  In this case, the veteran 
has continued disagreement, specifically with the grant of a 
30 percent disability rating.


FINDING OF FACT

The veteran's right knee disability is manifested by severe 
osteoarthritis with severe limitation in range of motion with 
instability and pain .


CONCLUSION OF LAW

The criteria for separate disability evaluations of 20 
percent and 30 percent for right knee disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5261 (1999); VAOPGCPREC 23-97 
(July 1, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
right knee disability.  

Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for right knee 
disability is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Applicable law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).  See also 38 C.F.R. § 4.70, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257 (1999).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. § 4.2 (1999).

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, DeLuca v. Brown, 8 Vet. App. 202 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual background

Service medical records reflect the veteran sustained an 
injury to his right knee during service.  In a 1971 RO rating 
decision, service connection was granted for the veteran's 
right knee disability and assigned a 20 percent disability 
rating.
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1971).

In June 1994 the veteran applied to VA for an increased 
disability rating.  He contends his right knee disability had 
progressively worsened to the point where range of motion was 
very limited.

In a May 1995 VA report of medical examination, the veteran 
reported his right knee as unstable, causing him to fall.  He 
stated his right knee was painful after being inactive and 
that he could walk about one-half block.  The veteran also 
reported swelling in his right knee.

The veteran presented for a VA x-ray examination of this 
right knee in May 1995.  The findings included 
tricompartmental osteoarthritis, most severely impacting the 
medial and patellofemoral compartments.  The examiner noted 
that compared to March 1994 x-rays of the veteran's right 
knee, there was a mild progression of degenerative change.  

In September 1995 the veteran presented for a VA orthopedic 
examination.  The veteran reported chronic swelling in his 
right knee, causing pain.  He further reported that since 
1992 he experienced episodes of falling because his right 
knee gives out, not supporting him.  The examiner's objective 
findings included a scar 11 centimeters in length on the 
anteromedial part of the right knee from surgery.  The 
veteran displayed negative Drawer's test and McMurray sign.  
Further noted by the examiner was swelling, specifically 
minimal edema on the medial, lateral and infrapatellar 
regions.  Range of motion was indicated as flexion 125 plus 
degrees for the left knee, but 95 degrees for the veteran's 
right knee.  Extension of the veteran's right knee was 
indicated as symmetrical at 0 degrees.  No deformity or other 
impairments were noted.  The examiner's diagnosis of the 
veteran's right
knee was post right knee injury with progressive degenerative 
arthritis, chronic pain and swelling as well as moderate 
range of motion deficits.

At a May 1996 personal hearing the veteran stated his right 
knee disability required him to use an appliance to assist 
him while walking.  He stated that the appliance stopped him 
from falling while walking, which he could do for 
approximately one half block.  The veteran also reported 
swelling and a locking sensation in his right knee.

In April 1998 the veteran presented for a VA medical 
examination.  He complained of multiple disabilities to his 
right knee, to include chronic pain, weakness, stiffness and 
occasional swelling and instability.  The veteran stated that 
his right knee gave out frequently, particularly when not 
wearing a brace.  The veteran also reported the following: 
his right knee does not lock, he experienced fatigability and 
could walk only one half to one block at a time, he possessed 
no endurance, experienced joint flare ups in his right knee 
one to three times per week that totally limited his 
movements especially in cold and wet weather and used braces 
for both of his knees.  The veteran did not report any 
episodes of dislocation or subluxation of his knee and no 
signs of inflammatory arthritis were reported.

The veteran further reported his right knee disability made 
housework difficult (he lives alone) and was unable to climb 
stairs, step stools or ladders.  He reported that performing 
such activities as laundry and house cleaning was difficult.

The examiner noted the veteran displayed difficulty getting 
up from a sitting position and his movements were slow and 
stiff, requiring the use of a walking cane on his right side.  
The veteran was unable to rise on his heels or toes more than 
one half inch or perform tandem heel and toe walk.  Noted was 
a 9 centimeter scar along the medial joint line of the right 
knee.  Tenderness was noted in the medial joint and patella 
on palpation, with restricted movement of the patella.

Regarding right knee range of motion, the examiner noted 
extension, active and passive 15/15 degrees with pain in the 
leg biceps when attempted to extend beyond 15 degrees.  
Flexion of the right knee was 100/100 degrees with pain at 
greater than 100 degrees.  The pain was noted as moderate to 
severe on examination.  McMurray's sign was highly positive.  
The examiner indicated being unable to adequately test joint 
laxity because of pain experienced by the veteran.  

February 1998 x-rays of the veteran's right knee showed right 
knee joint effusion, tricompartmental osteoarthritis, most 
severe in the medial areas.  The veteran was diagnosed with 
severe osteoarthritis of the right knee with severe 
limitation in range of motion and ability to function in 
activities of daily living.


Analysis

The veteran's service-connected right knee disability is 
currently assigned a 30 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other 
impairment of].  This is the maximum available under 
Diagnostic Code 5257.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The competent and probative evidence of record, which has 
been discussed in detail above, shows that the veteran's 
right knee disorder is characterized by both medial 
instability and by limitation of motion.  

In VAOPGCPREC 23-97, the General Counsel concluded that 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  The 
terms of Diagnostic Code 5003, on the other hand, refer not 
to instability but to x-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.)."  The General 
Counsel concluded that the reference to "DC 5200 etc." 
associates Diagnostic Code 5003 with the diagnostic codes 
involving limitation of motion.  Since Diagnostic Code 5257 
is not among those codes, it is not thereby associated with 
Diagnostic Code 5003.  See also Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Thus, the General Counsel, noting 
the Court's determination in Esteban v. Brown, 
9 Vet. App. 259, 261-62 (1994), indicated that Court 
precedent supports the availability of separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003 and other 
diagnostic codes pertaining to limitation of motion of the 
knee.  Nevertheless, the General Counsel opinion also noted 
that a separate rating "must be based upon additional 
disability."  Where additional disability is shown, the 
General Counsel noted that a veteran rated under Diagnostic 
Code 5257 can also be compensated under Diagnostic Code 5003 
and vice versa.

In the June 1998 rating decision, the RO found that the 
veteran's right knee disability was 30 percent disabling 
under Diagnostic Code 5257, pertaining to severe recurrent 
subluxation or lateral instability.  This is the maximum 
rating under Diagnostic Code 5257.

In the case at hand, the Board finds that separate ratings 
for the veteran's service-connected right knee disabilities 
under Diagnostic Codes 5003 and 5257 are warranted.  There is 
medical evidence which demonstrates that in addition to 
medial instability of the right knee, there is degenerative 
arthritis associated with right knee pain and a limited range 
of motion.  The Board thus believes that in light of 
VAOPGCPREC 23-97, the Board can award an evaluation for 
Diagnostic Code 5257 due to medial instability of the right 
knee, and assign an evaluation under Diagnostic Code 5003 due 
to clear evidence of degenerative joint disease of the right 
knee with pain and limitation of motion.  In light of the 
fact that these are two individual disabilities, this does 
not violate the prohibitions against pyramiding of 38 C.F.R. 
§ 4.14 (1999).

In evaluating the evidence in light of Diagnostic Code 5003, 
and the applicable rating codes for limitation of motion of 
the knee, the Board notes that the criteria for a compensable 
evaluation for limitation of motion of the leg are met, as 
there exists evidence supporting a finding of limitation of 
extension greater than 5 degrees. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  At the April 1998 VA examination, the 
veteran was only able to extend his right knee 15 degrees 
actively and passively, with pain when he attempted to extend 
beyond 15 degrees, warranting a 20 percent disability rating 
. The Board notes the veteran's disability has progressively 
worsened since his September 1995 VA orthopedic examination 
when extension of his right knee was symmetrical at 0 
degrees.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45 in light of the Court's ruling in DeLuca, and has 
determined that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The Board notes the veteran's complaints 
of severe pain and limitation of motion.  However, the Board 
has already granted a 20 percent disability evaluation for 
the limitation of motion and painful motion associated with 
degenerative arthritis of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257 and 5261.  Diagnostic 
Code 5003 specifically considers findings such as swelling, 
muscle spasm, and painful motion in its criteria, and 
requires one or more of these findings in order to establish 
a 10 percent evaluation for limitation of motion.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Moreover, since 
the veteran is already receiving the maximum disability 
rating available under Diagnostic Code 5257, 38 C.F.R. §§ 
4.40 and 4.45 also do not apply.  See Johnston v. Brown, 10 
Vet. App.80, 85 (1997).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 1 
Vet. App. at 591-593 (1991).  In this case, the Board finds 
no provision upon which to assign higher ratings.

In summary, for the reasons and bases discussed above, the 
Board has concluded that separate disability ratings are 
warranted under Diagnostic Codes 5003 and 5257, which result 
in a 20 percent disability evaluation under Diagnostic Code 
5003 and a 30 percent disability evaluation under Diagnostic 
5257 for the veteran's service-connected right knee 
disability.  


ORDER

Separate disability evaluations of 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 and 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for right knee disability are 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

